Citation Nr: 1307354	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in North Little Rock, Arkansas, which found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a left knee disability.  Jurisdiction of the claim was subsequently transferred to the Waco, Texas RO. 

The Veteran initially requested a Board hearing, but later withdrew his hearing request in July 2009.

In November 2010, the Board remanded the issue of whether new and material evidence had been received to reopen claims of entitlement to service connection for left and right knee disabilities for additional development.  The case was returned to the Board, and in a January 2012 decision, the Board determined that new and material evidence had not been received to reopen a claim for service connection for a right knee disability, and that new and material evidence had been received to reopen the claim for service connection for a left knee disability.  The Board also remanded the reopened claim for service connection for a left knee disability for additional development.  The case was subsequently returned to the Board, and in July 2012, the Board again remanded this claim after finding that there was inadequate compliance with the January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is once again before the Board, and the Board finds that, for the reasons discussed below, there has been substantial compliance with the remand directives.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current left knee disability is not related to his military service.


CONCLUSION OF LAW

The Veteran's current left knee disability is not the result of disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, in an August 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, and to reopen this previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  As noted above, the Board has already reopened this claim in its January 2012 decision.  In the August 2007 letter, the Veteran was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  See Dingess/Hartman, supra.  Additional notice was provided in letters dated in November 2010 and January 2012.  The claim was last readjudicated in January 2013.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), and arranged for a VA compensation examination in February 2009.  Additional VA medical opinions were obtained in January 2011, February 2012, and July 2012 concerning the determinative issue of whether any current left knee disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Indeed, the Board primarily remanded this claim in November 2010, January 2012, and July 2012 for additional medical comment on this determinative issue, and the most recent VA medical opinion provides the information needed to decide this claim.  So there was compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing the notion of "substantial" compliance, even when there has not been "exact" compliance).

The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and adjudicate this claim.  The examiner conducted a physical examination of the Veteran in February 2009, and provided three additional medical opinions, with a thorough review of the claims file.  The examiner also obtained a history of the disability from the Veteran and provided a clear rationale for his medical opinion.  For these reasons, the Board finds that the examination report is adequate, and another examination or additional medical comment concerning this is not needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

Finally, the Veteran has been offered several opportunities to submit or identify relevant treatment records, and he has never submitted any evidence in response, or identified any treatment providers.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him). 

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A . 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran contends that he incurred a left knee disability in service.

Service connection is granted if it is shown he has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If however chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then continuity of symptomatology following service is required to support the claim only as to chronic diseases (such as arthritis) listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b). 

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran's service treatment records reflect that he was treated for multiple complaints of bilateral knee pain.  In August 1996, he was treated for complaints of left knee pain since a physical training test the day before.  The diagnostic assessment was possible strain/sprain.  In November 1996, he was seen for left knee pain after a road march carrying  heavy gear.  The diagnostic assessment was patellofemoral syndrome (PFS)/ retropatellar pain syndrome (RPPS).  In December 1996 and January 1997, he was diagnosed with bilateral RPPS, left greater than right.  In mid-March 1997 he complained of left knee pain after stepping out of a vehicle.  He said his knee gave out and caused him to twist it.  On examination, he had an antalgic gait favoring his left knee, Lachman's and McMurray's tests were negative, and he had no varus/valgus laxity.  Patellar compression caused retropatellar tenderness; the diagnosis was PFPS.  One week later in March 1997, it was noted that he had left kneecap dislocation/subluxation 7 days ago.  The diagnostic assessment was apparent status post left patella subluxation.  A March 1997 X-ray study of the left knee was conducted for complaints of persistent pain and resolving swelling, seven days after the patella ranged laterally.  The X-ray study showed a normal left knee, with a suggestion of joint effusion.  Two days later in March 1997, an orthopedic consultation indicated that he had complained of intermittent atraumatic left knee pain for four months.  He reported patellar subluxation while walking which was manually reduced three days ago.  Currently, he complained of retropatella pain and medial joint line tenderness.  On examination, the knee was stable.  The diagnostic assessment was patellar instability with no evidence of intra-articular pathology.  Physical therapy was recommended, as well as a patellar tracking brace.

In September 1997, he was diagnosed with patellar instability.  In July 1998, the Veteran was seen for left knee pain after running; the differential diagnosis was left knee degenerative joint disease versus strain versus overuse.  He was placed on a physical profile for left patellar instability in September 1997 and August 1998.  

An August 1998 orthopedic note reflects that the Veteran had a history of left patellar dislocation in July 1997 with continued pain or strain climbing or walking.  He had a patellar stabilization brace, which helped significantly.  On examination, there was full range of motion and a patellar apprehension test was positive on the left.  The medial collateral ligament, lateral collateral ligament, and anterior and posterior cruciates were normal bilaterally, and Lachman and McMurray tests were negative bilaterally.  The diagnosis was patient with history of patellar instability on the left.  In December 1998, he reported having pain in both knees for two weeks, for which he took medication. He reported he was running 5 miles, and had pain on the outside, a popping noise, and grinding.  It was noted that he had a prior medical history of left patella instability.  The assessment was right knee strain.  In February 1999, the Veteran completed a waiver form indicating he wanted a separation examination.  That same day, a medical examiner reviewed the Veteran's records and found that there had not been any significant change in his health since his last physical examination. 

In January 2006, the Veteran filed his initial claim for service connection for a bilateral knee disability.  He said this disability began in April 1998, and was treated from April 1998 to January 1999.

On VA compensation examination in February 2009, the examiner noted that the claims file was reviewed.  The Veteran reported a history of bilateral knee pain, which he rated as an 8 on a scale of 1 to 10.  He reported weakness, stiffness, swelling, heat, instability, fatigability, and lack of endurance.  He denied redness and locking.  His treatment consisted of taking Tylenol and massaging his knee.  He denied flare-ups.  He complained of daily knee pain, and reported he used a knee brace he had purchased himself.  He believed his injured his knee in 1997 when he stepped into a hole.  An examination was conducted, and the diagnosis was left lateral collateral ligament laxity. The examiner opined that the Veteran's bilateral knee complaints were not caused by or secondary to military service, nor were these early manifestations of the Veteran's current right or left knee condition.  The examiner noted that the Veteran was treated for knee strain in service, but indicated that he did not develop any chronic or recurrent knee problems, and had not sought any treatment for this knee condition in the past 12 years.  The examiner opined that, in view of the fact that the Veteran was not diagnosed with any chronic or recurrent knee condition while on active duty or within the presumptive period, his current knee condition was related to the aging process and not to any one time of treatment for a transient knee condition.

A report of a VA X-ray study of the left knee, dated in February 2009, revealed mild narrowing of the medial compartment joint space, likely lateral compartment chondrocalcinosis, and possible intracapsular loose body.  The radiologist questioned whether this 7 millimeter radiodensity could be an intracapsular loose body or an overlying artifact.

In his April 2009 VA Form 9 (substantive appeal), the Veteran asserted that his current left knee disability was the direct result of his active duty service.  He said he had continually followed the advice and treatment methods of medical professionals seen during military service for his knee symptoms.  He did not report any post-service treatment for knee complaints.  In an April 2010 written statement, he said he had had lots of problems in both knees, such as locking, pain in the back of the knee, giving way, and swelling.  Despite the fact that this statement was written on an Authorization and Consent to Release Information to the VA (VA Form 21-4142), he did not identify anyone who treated him for a knee condition.

In January 2011 the same VA examiner who performed the 2009 VA examination provided a supplemental medical opinion.  He noted that the claims file and medical records had been reviewed.  The examiner opined that the Veteran's left  knee condition was not as likely as not related to military service.  He acknowledged that the Veteran had some complaints regarding the left and right knee in service, that he was diagnosed with strain and retropatellar pain syndrome in service, that his complaints were precipitated by physical activity, and that an in-service X-ray study of the left knee was normal.  The examiner also indicated that the Veteran had another X-ray study of the knee in 2009 which was normal. The examiner indicated that a March 2009 magnetic resonance imaging (MRI) scan of the left knee showed old "osteochondrol" defect versus impaction fracture of the medial patella facet.  

Although the wording of the opinion is incomplete, the examiner essentially opined that if the Veteran had a traumatic injury to the knee while on active duty, then the in-service X-ray study should have shown this defect or fracture.  The examiner further noted that the fact that "it" (presumably the findings on the left knee X-ray and MRI from 2009) showed up many years after service, led the examiner to conclude that the Veteran's current knee complaints were not related to the transient in-service complaints of left knee pain, but rather are related to some post-service injury and/or degenerative process.  The examiner also noted he did not see in the claims folder evidence of chronicity after leaving military service, which led the examiner to conclude that the Veteran's current knee complaints were not related to service, but rather to post-service degenerative changes.  The examiner concluded that the Veteran's left and right knee conditions were not caused by or secondary to service, nor were they "related to the transient complaints of pain to the right or left knee, which were treated and was (sic) not evidenced to be found in the early post service presumptive period where chronicity presented itself." 

In a January 2012 remand, the Board noted that in the January 2011 VA examination report, the VA examiner, after noting the Veteran's normal left knee X-ray study in service, indicated that the Veteran had another X-ray study of the knee in 2009, which was normal.  The Board observed that it appeared that the examiner was indicating that the X-ray study of the left knee was normal in 2009, when, in fact, it was not, noting that the February 2009 X-ray study of the left knee revealed three findings, as noted above.  The Board indicated that this discrepancy should be further addressed on remand. 

In a February 2012 VA supplemental medical opinion, rendered by the same VA examiner from 2009 and 2011, the examiner opined that the Veteran's left knee condition was not caused by, or secondary to, military service. As rationale, the examiner indicated that the Veteran was noted to have a normal X-ray study in 1997, while on active duty, and that an X-ray study in 2009 and an MRI in 2009 were both normal.  The examiner then went on to specifically address the third finding made on the report of the February 2009 left knee X-ray study - the possible loose body, stating that although a possible loose body was seen in the X-ray study, it was not shown in the March 2009 MRI scan, and the MRI scan is a more accurate and sensitive detector of loose bodies, since loose bodies are made of cartilage.  He added that the claims file contains a lack of chronicity other than the Veteran's statements.  He acknowledged that the Veteran can offer lay statements about such things as pain, however, he did not see that he was being seen on a recurrent basis for any knee condition.  Therefore, he concluded that the Veteran's lay statements were inadequate to establish a chronic or recurrent condition related to military service, and he must rely on the X-ray study and MRI scan which did not show any left knee objective condition until years after service.  He opined that the Veteran's left knee condition was not related to military service, and was related to post-service age-related changes.

The case was again remanded in July 2012, in order to obtain clarification about the first two findings shown on X-ray study in February 2009.  The examiner was asked to indicate whether the Veteran has a current left knee disability, and if so, the nature of this disability, and to provide an opinion as to whether any current left knee disability is related to service.

On remand, another medical opinion was obtained from the same VA examiner in July 2012.  He stated that he had reviewed the claims file.  The examiner indicated that the Veteran has a current left knee disability of old osteochondral defect versus impaction fracture of the medial patellar facet, based on the March 2009 MRI report.  The nature of this disability would be left knee pain.  He stated that the MRI was more conclusive than the February 2009 X-ray study.  The three findings on the X-ray study, mild narrowing of medial compartment joint space, chondrocalcinosis and possible intracapsular loose body were not found on the more sensitive MRI test.  He said he was aware of the Veteran's competency to report lay-observable events and on the presence of any knee problems.  He opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The rationale for his opinion was that the Veteran was noted to seek treatment for his PFPS on multiple occasions while in the service and not at all for more than a decade after service.  He was noted to work for an agency of the U.S. government which provides health care benefits at very low cost.  It therefore leads this examiner to conclude that the reason he did not seek treatment is that the PFPS condition improved or resolved because military training had concluded and his current left knee condition was related to post-service injury and/or the aging process.

Since the medical evidence demonstrates that the Veteran has a current left knee disability (old osteochondral defect versus impaction fracture of the medial patellar facet), resolution of his appeal turns on whether this current left knee disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388   (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In recent statements related to this claim, the Veteran has asserted that his left knee disability began in service.  He is competent to say he had left knee symptoms such as pain during service and currently.  See 38 C.F.R. § 3.159(a)(2); Layno, supra; Washington v. Nicholson, 19 Vet. App. 362  (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  However, although he contends that his left knee disability began in service, and reports that he has continually followed the advice of in-service medical professionals, he has never stated that he has had continuous left knee symptoms since service.  Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous left knee symptoms since service.  

The post-service medical evidence does not reflect any complaints or treatment related to a left knee disability for seven years following the conclusion of his service.  The Veteran did not claim that symptoms of his left knee disability began in service until filing his original VA disability compensation claim in 2006.  In fact, despite multiple requests for treatment records pertaining to the left knee, the Veteran has never submitted such evidence or identified any treatment providers.  There is no evidence of treatment for a left knee disability.  However, the Board cannot reject his lay statements out of hand.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  

However, with regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of the claimed disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id., cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Moreover, as to his assertion that his current left knee disability was incurred in service, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the etiology of the current old osteochondral defect versus impaction fracture of the medial patellar facet falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  

In addition, the July 2012 VA examiner has disassociated any current left knee disability from the complaints and findings in service.  This examiner provided a medical opinion to the effect that the current old osteochondral defect versus impaction fracture of the medial patellar facet is unrelated to events or injury in service.  Instead, this examiner related his current left knee condition to post-service injury and/or the aging process.  This medical report is of high probative value because this examiner is qualified to comment on the etiology of this claimed disorder and even recognized the Veteran was treated for left knee complaints in service, and complained of left knee symptoms.  This examiner therefore conceded the Veteran had left knee symptoms in service, yet, did not find the type of disability he now has is consistent with his prior symptoms or the medical findings shown in service.  

The examiner had the benefit of examining the Veteran and reviewing the Veteran's claims file on four separate occasions, and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Other than the Veteran's statements, there is no evidence linking the current left knee disability with service, and no evidence of arthritis manifested to a compensable degree within the first post-service year.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


